Exhibit 10.1

UST Seq. No. 381

UNITED STATES DEPARTMENT OF THE TREASURY

1500 PENNSYLVANIA AVENUE, NW

WASHINGTON, D.C. 20220

Dear Ladies and Gentlemen:

The company set forth on the signature page hereto (the “Company”) intends to
issue in a private placement the number of shares of a series of its preferred
stock set forth on Schedule A hereto (the “Preferred Shares”) and a warrant to
purchase the number of shares of its common stock set forth on Schedule A hereto
(the “Warrant” and, together with the Preferred Shares, the “Purchased
Securities”) and the United States Department of the Treasury (the “Investor”)
intends to purchase from the Company the Purchased Securities.

The purpose of this letter agreement is to confirm the terms and conditions of
the purchase by the Investor of the Purchased Securities. Except to the extent
supplemented or superseded by the terms set forth herein or in the Schedules
hereto, the provisions contained in the Securities Purchase Agreement – Standard
Terms attached hereto as Exhibit A (the “Securities Purchase Agreement”) are
incorporated by reference herein. Terms that are defined in the Securities
Purchase Agreement are used in this letter agreement as so defined. In the event
of any inconsistency between this letter agreement and the Securities Purchase
Agreement, the terms of this letter agreement shall govern.

Each of the Company and the Investor hereby confirms its agreement with the
other party with respect to the issuance by the Company of the Purchased
Securities and the purchase by the Investor of the Purchased Securities pursuant
to this letter agreement and the Securities Purchase Agreement on the terms
specified on Schedule A hereto.

This letter agreement (including the Schedules hereto) and the Securities
Purchase Agreement (including the Annexes thereto) and the Warrant constitute
the entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof. This letter agreement constitutes the
“Letter Agreement” referred to in the Securities Purchase Agreement.

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed as sufficient as if actual signature pages had been delivered.

***



--------------------------------------------------------------------------------

UST Seq. No. 381

 

In witness whereof, this letter agreement has been duly executed and delivered
by the duly authorized representatives of the parties hereto as of the date
written below.

 

UNITED STATES DEPARTMENT OF THE TREASURY By:  

 

Name:   Title:   COMPANY: OAK RIDGE FINANCIAL SERVICES, INC. By:  

/s/ Ronald O. Black

Name:   Ronald O. Black Title:   President and Chief Executive Officer

Date: January 30, 2009

 

2



--------------------------------------------------------------------------------

UST Seq. No. 381

 

EXHIBIT A

SECURITIES PURCHASE AGREEMENT

 

3



--------------------------------------------------------------------------------

UST Seq. No. 381

 

SCHEDULE A

ADDITIONAL TERMS AND CONDITIONS

Company Information:

Name of the Company: Oak Ridge Financial Services, Inc.

Corporate or other organizational form: Corporation

Jurisdiction of Organization: North Carolina

Appropriate Federal Banking Agency: Federal Reserve Bank

 

Notice Information:   Ronald O. Black   President and Chief Executive Officer  
Oak Ridge Financial Services, Inc.   P.O. Box 2   2211 Oak Ridge Road   Oak
Ridge, North Carolina 27310 With a copy to:   Robert A. Singer, Esq.   Brooks,
Pierce, McLendon, Humphrey & Leonard, L.L.P.   230 N. Elm Street, Suite 2000  
Greensboro, North Carolina 27401

Terms of the Purchase:

Series of Preferred Stock Purchased: Fixed Rate Cumulative Perpetual Preferred
Stock, Series A

Per Share Liquidation Preference of Preferred Stock: $1,000

Number of Shares of Preferred Stock Purchased: 7,700

Dividend Payment Dates on the Preferred Stock: February 15, May 15, August 15
and November 15

Number of Initial Warrant Shares: 163,830

Exercise Price of the Warrant: $7.05

Purchase Price: $7,700,000.00

Closing:

 

Location of Closing:   Squire, Sanders & Dempsey L.L.P.   One Tampa City Center
  201 N. Franklin Street, Suite 2100   Tampa, Florida 33602 Time of Closing:  
9:00 a.m. EST Date of Closing:   January 30, 2009

 

4



--------------------------------------------------------------------------------

UST Seq. No. 381

 

Wire Information for Closing:   ABA Number: 061003415   Bank: Silverton Bank, NA
  Account Name: Bank of Oak Ridge   Account Number:   Beneficiary: Bank of Oak
Ridge



--------------------------------------------------------------------------------

UST Seq. No. 381

 

SCHEDULE B

CAPITALIZATION

Capitalization Date: December 31, 2008

Common Stock

Par value: None

Total Authorized: 50,000,000

Outstanding: 1,791,474

Subject to warrants, options, convertible securities, etc.: 857,874

Reserved for benefit plans and other issuances: None.

Remaining authorized but unissued: 47,350,652

Shares issued after Capitalization Date (other than pursuant to warrants,
options, convertible securities, etc. as set forth above): 0

Preferred Stock

Par value: None

Total Authorized: 10,000,000

Outstanding (by series): 10,000,000

Reserved for issuance: 0

Remaining authorized but unissued: 10,000,000

 

6



--------------------------------------------------------------------------------

UST Seq. No. 381

 

SCHEDULE C

REQUIRED STOCKHOLDER APPROVALS

 

     Required1    % Vote Required

Warrants—Common Stock Issuance

     

Charter Amendment

     

Stock Exchange Rules

     

If no stockholder approvals are required, please so indicate by checking the
box:  x

 

1

If stockholder approval is required, indicate applicable class/series of capital
stock that are required to vote.

 

7



--------------------------------------------------------------------------------

UST Seq. No. 381

 

SCHEDULE D

LITIGATION

List any exceptions to the representation and warranty in Section 2.2(l) of the
Securities Purchase Agreement – Standard Terms.

If none, please so indicate by checking the box:  x

 

8



--------------------------------------------------------------------------------

UST Seq. No. 381

 

SCHEDULE E

COMPLIANCE WITH LAWS

List any exceptions to the representation and warranty in the second sentence of
Section 2.2(m) of the Securities Purchase Agreement – Standard Terms.

If none, please so indicate by checking the box:  x

List any exceptions to the representation and warranty in the last sentence of
Section 2.2(m) of the Securities Purchase

Agreement – Standard Terms.

If none, please so indicate by checking the box:  x

 

9



--------------------------------------------------------------------------------

UST Seq. No. 381

 

SCHEDULE F

REGULATORY AGREEMENTS

List any exceptions to the representation and warranty in Section 2.2(s) of the
Securities Purchase Agreement – Standard Terms.

In response to the examination conducted by the Office of the Commissioner of
Banks that commenced on April 18, 2007 (the “Report of Examination”), the Board
of Directors of the Bank, on December 18, 2007, adopted the following
resolutions at the request of the North Carolina Office of the Commissioner of
Banks:

 

(1) Within 60 days, a review of the bank’s staffing needs will be performed to
ensure that the personnel changes in the accounting and finance department
subsequent to the examination are sufficient to meet the bank’s needs.

 

(2) Within 60 days, a review of the bank’s internal audit function will be made
to ensure that a process for tracking audit findings and follow up for
corrective actions is implemented.

 

(3) Within 60 days, an independent review of the bank’s policy and procedures
for the sale of nondeposit investment products is made to ensure compliance with
the Interagency Statement on Retail Sales of Nondeposit Investment Products.

 

(4) Within 60 days, the Asset/Liability Management Policy (“ALM”) will be
amended to require an annual independent review of the bank’s interest rate
management program that encompasses the ALM, the modeling system, the
applicability to the bank of the assumptions used in the model, and backtesting
the system for reasonableness. The ALM should be updated to define permissible
derivative instruments, hedging, and position-taking activities. It should also
outline allowable strategies and set appropriate limits for their use. The ALM
should also be amended to include the recommendations regarding liquidity
outlined on page 8 of the Report of Examination.

 

(5) Within 90 days, an independent review of the bank’s commercial relationships
will be performed and the Allowance for Loan and Lease Loss Allowance (“ALLL”)
Policy will be amended to reflect changes made to the ALLL methodology.

 

(6) Within 60 days, the BSA/AML Policy and procedures will be amended to include
the recommendations in the report regarding brokered deposit relationships; the
BSA officer’s responsibilities relating to new products, services, mergers, and
acquisitions; a compliance audit; the training program; suspicious activity
report documentation; a currency transaction report review process; maintenance
of a high risk customer list; obtaining sufficient safe deposit box customer
information; distinguishing between foreign and domestic wire transfers; and a
log for the sale of monetary instruments.

 

(7)

Within 60 days, actions will be taken to address violations of laws,
regulations, and

 

10



--------------------------------------------------------------------------------

UST Seq. No. 381

SCHEDULE F

 

 

contraventions of policy statements listed on pages 11 through 14 of the Report
of Examination, as well as the internal control deficiencies listed on page 20,
that were not previously corrected during the examination.

 

(8) Within 30 days after the end of each calendar quarter, beginning with the
quarter ending December 31, 2007, management shall prepare a status report
detailing the actions taken to implement these resolutions. The status report
shall be presented to the Board for approval, and the Board shall then forward
copies of the status report to both the Atlanta Regional Director of the Federal
Deposit Insurance Corporation (“FDIC”) and the North Carolina Office of the
Commissioner of Banks.

Pursuant to the FDIC Report of Examination as of March 31, 2008, compliance with
the above resolutions is considered generally adequate.

On April 21, 2008, the Board of Directors of the Company adopted the following
resolutions at the request of the Federal Reserve Bank of Richmond:

 

  1. The Board of Directors will take all steps necessary to ensure compliance
with any directives, agreements, or commitments between the subsidiary banks and
the Federal Deposit Insurance Corporation and the State of North Carolina Office
of Commissioner of Banks.

 

  2. The Company will ensure that any dividends taken from its subsidiary banks
are in conformance with applicable laws and will not serve to reduce the
subsidiary banks’ level of capital below acceptable norms.

 

  3. The Company will not incur any debt without prior approval by the Federal
Reserve Bank of Richmond.

 

  4. The Company will preserve its cash assets and not dissipate those assets
except for the benefit of the subsidiary bank to the effect that approval by the
Federal Reserve Bank of Richmond is granted prior to any use of the Company’s
cash assets other than (i) investment in obligations or equity of the subsidiary
bank; (ii) investment in short-term, liquid assets; (iii) Company dividends
declared in conformance with the November 14, 1985 policy statement of the Board
of Governors of the Federal Reserve System; or (iv) the Company’s normal and
customary expenses.

If none, please so indicate by checking the box  ¨

 

11